UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4132


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WEN BIN CHEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00085-TDS-5)


Submitted:   December 18, 2012            Decided:   December 28, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew G. Pruden, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant. Ripley Rand, Acting United States
Attorney, Frank J. Chut, Jr., Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wen Bin Chen appeals from his fifty-six-month sentence

imposed    pursuant   to    his     guilty       plea   to   conspiracy       to    commit

access    device    fraud    and    aggravated          identity     theft.         Chen’s

conspiracy    involved      obtaining    credit         card    account     numbers     in

order to make credit cards with fictitious names and then using

the counterfeit credit cards to purchase gift cards.                        On appeal,

he contends that the district court erred in calculating his

loss amount for sentencing based upon 419 stolen credit card

numbers.    We affirm.

            When reviewing the district court’s application of the

Sentencing    Guidelines,      we    review       findings      of   fact     for    clear

error and questions of law de novo.                 United States v. Allen, 446

F.3d 522, 527 (4th Cir. 2006).                    In its determination of the

amount of loss for Guidelines purposes, “[t]he [district] court

need only make a reasonable estimate . . . , [and] the court’s

loss determination is entitled to appropriate deference.”                             U.S.

Sentencing     Guidelines      Manual        §    2B1.1      cmt.    n.3(C)        (2011).

Further, when calculating the amount of loss attributable to a

defendant, the court must determine the “scope of the criminal

activity the defendant agreed to jointly undertake,” as well as

“consider     all   reasonably       foreseeable         acts    and   omissions        of

others in the jointly undertaken criminal activity.”                        See United

States v. McCrimmon, 362 F.3d 725, 731 (11th Cir. 2004).                             Chen

                                         2
does    not   dispute     the    factual     evidence       of    the   scope   of   his

participation       in    the     conspiracy,         but    rather     disputes     the

conclusions to be drawn from it.                     Specifically, Chen contends

that    the   credit     card     numbers       in    his    co-conspirators’        sole

possession could not have been foreseen by him because he had no

involvement in obtaining credit card numbers or manufacturing

the    fraudulent    cards.       According          to   Chen,   the   evidence     only

supported the conclusion that he assisted in purchasing gift

cards with fraudulent credit cards.

              We conclude that the district court did not err by

finding that the acts of Chen’s co-conspirators were reasonably

foreseeable to Chen.             Chen was involved in the scheme on an

ongoing basis, and thus, he knew or should have known that the

credit    cards   in     his    possession      or    in    the   possession    of    the

conspirators in the vehicle he was driving were not the only

fraudulent credit card numbers possessed by the conspiracy.                           The

record contained a plethora of evidence connecting Chen to the

conspirators that possessed the bulk of the stolen credit card

numbers, including evidence that the scheme was carried out in a

similar manner on more than one occasion.                     On just the occasion

of Chen’s arrest, he and the passengers in his car were found in

possession of 41 counterfeit credit cards.                    The day before, Chen

and his passengers purchased at least 212 gift cards at various

stores and worth approximately $21,200.                      As such, Chen clearly

                                            3
knew that he was involved in an enterprise centered on large

numbers   of   counterfeit        credit       cards    used    to    purchase     large

numbers   of    gift     cards.         Accordingly,      the    district     court’s

conclusion     that    the   419    recovered      credit       card    numbers     were

reasonably foreseeable to Chen was not clearly erroneous.

           As such, we affirm Chen’s sentence.                       We dispense with

oral   argument       because     the    facts    and    legal       contentions    are

adequately     presented     in    the    materials       before      the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           4